Citation Nr: 0303629	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-04 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of being in need of regular aid and attendance or on account 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from October 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision that denied SMC based 
on a need for regular aid and attendance or on account of 
being housebound.  Beginning in September 2002, the Board 
developed additional evidence in this case, pursuant to 
authority granted by 38 C.F.R. § 19.9.  


FINDINGS OF FACT

1.  The veteran is service-connected for schizophrenia, which 
is rated permanently and totally disabling; and because of 
this condition, he is also rated incompetent for VA benefits 
purposes.

2.  Because of the veteran's service-connected psychiatric 
condition, he is unable to protect himself from the hazards 
of his daily environment without the assistance of another 
person.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance are met.  38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate a claim for SMC based on 
the need for aid or attendance or based on being housebound.  
Relevant medical records have been obtained, and VA 
examination has been provided.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The issue of SMC based on housebound status is moot, as the 
Board is able to grant the greater benefit of SMC based on 
the need for regular aid and attendance.

The file shows the veteran is service-connected for 
schizophrenia, schizo-affective type, rated 100 percent 
disabling.  This total rating for the service-connected 
psychiatric disorder has also been found to be permanent in 
nature, and because of this condition he has been rated 
incompetent for VA benefits purposes.

SMC is payable to a veteran who is, as a result of his 
service-connected disabilities, so helpless as to need or 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
above be found to exist to establish eligibility for aid and 
attendance.  The particular personal function which the 
veteran was unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

As to the question of whether the veteran's service-connected 
schizophrenia renders him in need of the aid and attendance 
of another person, the Board obtained a January 2003 VA 
psychiatric examination.  At that examination, it was noted 
the veteran had recently been released from jail after 
serving time on disorderly conduct and trespass charges.  He 
reportedly had not taken his medications for a few days.  He 
said he lived in motels or "community housing."  The VA 
examiner indicated that the veteran's presentation during the 
examination raised questions about the extent to which he was 
taking his medication faithfully.  The examiner further 
concluded that the veteran is significantly impaired due to 
his psychiatric disorder (diagnosed as bipolar disorder on 
this examination), and that he would benefit from the aid and 
attendance of another person.  

Other medical records in recent years show extensive 
treatment of the veteran for his service-connected 
psychiatric disorder, with problems in his conduct and in 
taking prescribed medication.  Non-service-connected physical 
ailments are also shown.  

With consideration of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that, because of the 
veteran's service-connected psychiatric disorder, he 
regularly needs another person to protect him from the 
hazards or dangers incident to his daily environment.  The 
requirements for SMC based on the need for regular aid and 
attendance are met, and such benefit is granted.


ORDER

Entitlement to SMC by reason of being in need of regular aid 
and attendance of another person is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

